Fourth Court of Appeals
                               San Antonio, Texas
                                      April 30, 2015

                                   No. 04-14-00514-CV

                      IN THE INTEREST OF R.E.S. AND R.K.S.,

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2007-CI-04448
                        Honorable Gloria Saldana, Judge Presiding


                                     ORDER
    The Appellee’s Unopposed Second Motion for Extension of Time to File Brief is
GRANTED. Time is extended to May 15, 2015.




                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court